DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism” in claim 41 and “adjustment mechanism” in claim 54.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, the phrase “at least one position sensors arranged to detect when the sliding member is positioned at the first sliding position and/or the second sliding position” is indefinite. The term “and/or” is inconsistent with the structural relationship between the sensors or second sliding position. In other words, one sensor does not detect a first and second sliding position. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 42, 45-47, 52, 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2008023705 to Yoshihiro et al.
In re claim 41, Yoshihiro teaches a power tool comprising: 
an operation member (8,9); 
a motor (22) arranged to drive the operation member through a driving mechanism (Fig. 3b); and 
the driving mechanism, in connection with the motor and the operation member, wherein the driving mechanism includes a sliding member (27) arranged to be driven by the motor to move between a first sliding position and a second sliding position along a longitudinal axis during operation of the power tool so as to drive the operation member to move between a first operation position and a second operation position (Paras 0032,0033); 
wherein the power tool further comprises: 

In re claim 42, wherein the control mechanism (2) is arranged to slow down a driving motion of the motor in response to the detection (Para 0026, 0028, 0032).
In re claim 45, wherein the driving mechanism (Fig. 3) further includes: a screw (24); and a nut (26) rotatably connected to the screw and the sliding member (27) is fixedly connected to the nut; wherein the screw is arranged to rotate with respect to a rotational axis parallel to the longitudinal axis so as to drive the nut to move along the longitudinal axis (Fig. 3B).
In re claim 46, wherein the motor (22) is arranged to drive the screw (24) so as the drive the sliding member to move between the first sliding position and the second sliding position (Paras 0012, 0028, 0032).
In re claim 47, at least one intermediate connecting member arranged to connect the sliding member to the operation member, wherein the at least one intermediate connecting member include at least one of: a cable (3).
In re claim 52, wherein the driving mechanism further comprises a resilient member (14) arranged to provide a restoring force to restore the operation member (8,9) from the second operation position to the first operation position (Para 0037).
In re claim 54, further comprising an adjustment member (6) arranged to selectively fix the operation member at a plurality of angles with respect to the longitudinal axis. 
In re claim 55, wherein the operation member (8,9) includes a movable blade (9) arranged to move between an open position, which corresponds to the first operation position, and a close position, which corresponds to the second operation position (Para 00330.
In re claim 56, wherein the power tool is a pruner (Fig. 1, Para 0025).

Claim(s) 41, 43-45, 53, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,122,607 to Maniwa et al.
In re claim 41, Maniwa teaches a power tool comprising: 
an operation member (2,3); 
a motor (4) arranged to drive the operation member through a driving mechanism (Fig. 2); and 
the driving mechanism, in connection with the motor and the operation member, wherein the driving mechanism includes a sliding member (8) arranged to be driven by the motor to move between a first sliding position and a second sliding position along a longitudinal axis during operation of the power tool so as to drive the operation member to move between a first operation position and a second operation position (Col. 4, lines 32-67, Col. 5, lines 1-16); 
wherein the power tool further comprises: 
at least one position sensors (26) arranged to detect when the sliding member is positioned at the first sliding position and/or the second sliding position (Col. 4, lines 32-67, Col. 5, lines 1-16), and a control mechanism (15) arranged to control the power tool to respond in response to the detection (Col. 5, lines 43-46).
In re claim 43, wherein the control mechanism (15) is arranged to stop a driving motion of the motor in response to the detection (Col. 4, lines 62-67).
In re claim 44, wherein the control mechanism (15) is arranged to reverse a driving direction of the motor in response to the detection (Col. 3, lines 6-24).
In re claim 45, wherein the driving mechanism (Fig. 2) further includes: a screw (6); and a nut (7) rotatably connected to the screw and the sliding member (8) is fixedly connected to the nut; wherein the screw is arranged to rotate with respect to a rotational axis parallel to the longitudinal axis so as to drive the nut to move along the longitudinal axis (Fig. 6a-7).
In re claim 53, wherein the at least one position sensors include: a first position sensor arranged to detect the sliding member positioned at the first sliding position, the first position 
In re claim 54, further comprising an adjustment member (11) arranged to selectively fix the operation member at a plurality of angles with respect to the longitudinal axis (Col. 4, lines 4-19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 50, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro in view of US Patent Application Publication No. 20080189870 to Dayton et al.
In re claim 50, Yoshihiro teaches the power tool has a body (4), but does not teach (the body) has a telescopic structure arranged to selectively extend and retract so as to respectively move the operation member away from and towards the motor along the longitudinal axis.

It would have been obvious to one before the effective filing date of the invention to fabricate the body of the power tool of Yoshihiro with a telescopic pole as taught by Dayton to provide a quick way of adjusting the power tool to the height of the vegetation being cut (Para 0103). 
Regarding claims 57-28, Yoshihiro teaches a power tool having a gripping portion at a proximal end and the operational member is arranged at the distal end, but does not teach the power tool is battery powered and the gripping portion includes a cavity for insertion of a portion of a battery assembly.
Dayton teaches a power tool having a gripping portion (Fig. 3) at a proximal end and an operational member at a distal end, in which the tool is battery powered (Fig. 3) and the gripping portion includes a cavity (328) for insertion of a portion of a battery assembly (324).
It would have been obvious to one before the effective filing date of the invention to power the tool of Yoshihiro with a battery assembly as taught by Dayton to provide a portable tool that doesn’t require a wall outlet to be used in various outdoor environments. The combination also teaches a rechargeable battery with a low battery indicator to indicate to the user the remaining power prior to using the device to ensure there is enough power to complete pruning of the desired vegetation. 

Claim 41 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over EP2979538 to Held in view of Yoshihiro.
In re claim 41, Held teaches tool comprising: 
an operation member (21,22); 

Held teaches a tool that relied on manual operation to move the sliding member along the shaft of the tool to actuate the operation member. Held does not teach a power tool having a motor arranged to drive the operation member through a driving mechanism; and wherein the tool further comprises: 
at least one position sensors arranged to detect when the sliding member is positioned at the first sliding position and/or the second sliding position, and a control mechanism  arranged to control the power tool to respond in response to the detection.
Yoshihiro teaches a power tool having a motor (22) arranged to drive the operation member (8,9) through a driving mechanism (Fig. 3b); and wherein the tool further comprises: 
at least one position sensors arranged to detect when the sliding member is positioned at the first sliding position and/or the second sliding position (Paras 0012, 0028, 0032), and a control mechanism (2) arranged to control the power tool to respond in response to the detection (Paras 0012, 0028, 0032). Yoshihiro teaches that as the lever is pivoted the controller can determine the position of the sliding member (via the sensors) to control the motor and the operational members.
Held works in a similar manner, in that the control knob is pivoted which permits sliding of the sliding member along the shaft of the tool to control the opening and c Yoshihiro losing of the operating members. 
It would have been obvious to one before the effective filing date of the invention to automate the device Held via a motor, controller, and sensor arrangement as taught by Yoshihiro to maintain a change in the transmission ratio without the closing of the blade 
In re claim 47, modified Held teaches at least one intermediate connecting member is arranged to connect the sliding member (42, Held) to the operation member, wherein the at least one intermediate connecting member include at least one of: a cable (31, Held).
In re claim 48, modified Held teaches at least one pulley (51,52, Held) is arranged to cooperate with at least one intermediate connecting member.
In re claim 49, modified Held teaches wherein the at least one pulley is arranged to increase the reduction ratio of the driving member (Paras 0041-0045, Held).
In re claim 50, modified Held teaches a telescopic structure arranged to selectively extend and retract so as to receptively move the operation member away from and toward the motor along the longitudinal axis (Paras 0048, 0050, Held).
In re claim 51, modified Held teaches wherein at least one pulley is arranged to maintain an operational tension of the intermediate connecting member (31, Held) when the telescopic structure extends or tracts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2018145846 and WO201729235 teach pruning tools having a telescoping rod. US Patent Application Publication No. 20120167397 teaches a pruning tool having a pulley system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724